Lxjke, J.
1. In an action in trover, where the plaintiff elects to take a money verdict, he, may recover the highest proved value of the converted property between the time of the conversion and the trial, not in excess of the value of the property alleged in the petition. Civil . Code (1910), § 4514.
2. Where title to the property is shown to be in the plaintiff, proof of demand for it by him on the defendant, and of refusal to deliver' by the defendant, makes prima facie a case of conversion.
3. The evidence, though conflicting, authorized the verdict, which was for an amount less than that claimed; and the trial judge has approved the finding of the jury. There is no assignment of error that requires a reversal.

Judgment affirmed.


Wade, O. J., and Jenkins, J., coneur.